Exhibit FOR FURTHER INFORMATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Tina M. Farrington Chief Financial Officer Senior Vice President 260-427-7150 260-427-7155 rick.sawyer@towerbank.net tina.farrington@towerbank.net TOWER FINANCIAL CORPORATION REPORTS POSITIVE FIRST QUARTER EARNINGS FORT WAYNE, INDIANA – APRIL 23, 2009 – Tower Financial Corporation (NASDAQ: TOFC) reported first quarter 2009 earnings of $410,000, or $0.10 per diluted share, compared with net income of $711,000, or $0.17 per share, reported for the first quarter 2008.The decrease in earnings is a result primarily of an additional $660,000 of pre-tax loan provision expense recorded in the first quarter 2009 compared to the first quarter 2008. First quarter highlights include: · Consumer banking growth was led by an increase in core deposits of $29.7 million, an annualized increase of 29.2 percent. Our commitment to building our local franchise remains unchanged. · The Company’s regulatory capital ratios continued to remain above the “well-capitalized” levels even while the bank continues to increase its loan loss reserves due to a challenging economic climate. · Asset quality continues to steadily improve as nonperforming assets plus delinquencies were lowered to $18.3 million, or 2.55 percent of total assets as of March 31, 2009, a decrease of $1.2 million from December 31, 2008 and $6.0 million lower than our highest point reached at the end of the second quarter of 2008 · Lending experienced solid growth in our Commercial & Industrial (C&I) and Home Equity categories.C&I loans grew by $6.5 million and Home Equities grew by $3.4 million.These were offset by reductions in both our Commercial and Residential real estate loan categories of $7.1 million and $4.7 million, respectively. · Allowance for Loan Losses increased to 2.06 percent of Total loans compared to 1.90 percent at December 31, 2008.This increase was primarily the result of $960,000 of loan loss provision expense compared to $300,000 in the first quarter 2008. Capital The Company’s regulatory capital ratios continue to remain above the “well-capitalized” levels of 6 percent for tier 1 capital and 10 percent for risked-based capital.Tier 1 capital at March 31, 2009 was 11.5 percent, compared to 11.7 percent at December 31, 2008.Total risked-based capital at March 31, 2009 was 12.8 percent, compared to 13.0 percent at December 31, 2008.Leverage capital was 9.5 percent at March 31, 2009, almost double the regulatory requirement of 5 percent to be considered “well-capitalized”.The slight reduction in capital levels pertain primarily to a high level of quarterly asset growth of $19.0 million. Asset Quality Nonperforming assets plus delinquencies decreased $1.4 million from December 31, 2008.This was the net result of several settlements on nonperforming loans. Nonperforming assets plus delinquencies at period end were $18.3 million, or 2.55 percent of total assets. This compares with $19.7 million, or 2.83 percent of assets at December 31, 2008 and $20.8 million, or 2.99 percent of assets on September 30, 2008.Net charge-offs were $117,000 for the quarter compared with net recoveries of $527,000 in the first quarter of Tower's allowance for loan losses was 2.06 percent of total loans at March 31, 2009, an increase from 1.90 percent and 1.67 percent at December 31, 2008 and September 30, 2008, respectively.The year to date increase was the net result of a reduction on loan outstandings of $2.9 million, net charge-offs of $117,000, and loan loss provision of $960,000.This increased provisioning was primarily driven by current economic factors in our local marketplace. The coverage of non-performing loans increased from 54 percent to 63 percent due to continued planned reserve building Balance Sheet Company assets were $715.6 million at March 31, 2009, an increase of $19.0 million, or 2.7 percent from December 31, 2008.The increase in assets was primarily attributable to a substantial increase in cash and cash equivalents of $25.4 million due to the substantial deposit growth that occurred.This growth was offset by a decrease in loans of $2.9 million and a decrease in securities held for sale of $6.0 million.The decrease in loans came primarily from the commercial real estate category due mostly to the foreclosure of two loans totaling $2.9 million, scheduled paydowns, reduced market activity, and a planned exit strategy for certain non-performing loans, along with a decrease of $4.7 million in residential real estate loans.The decrease in securities available for sale was due to the sale of certain investments during the quarter.These investments will be replaced and most likely expanded during the second quarter as management resumes its plan to increase our investment portfolio to enhance liquidity and yield opportunities in light of lower loan demand in our markets. Core deposit growth of $29.7 million was led by $24.7 million in growth in money-market accounts and interest bearing checking accounts of $10.2, offset by a decrease in non-interest bearing checking accounts of $7.0 million. Growth in our money-market accounts came primarily from consumer customers, $13.2 million, and public funds, $6.5 million. Growth in interest-bearing checking was led by our Health Savings Accounts (HSA), which grew by $12.0 million, or 49.4 percent.Approximately $10 million of our first quarter growth in HSA’s was from a one-time funding from one of the employer groups.The decrease in non-interest bearing checking accounts came primarily from our business customers who moved funds into interest-bearing accounts during the quarter.As of March 31, 2009, checking and savings balances made up 55.0 percent of total deposits compared with 53.4 percent at December 31, 2008. Total deposits were $618.7 million at March 31, 2009, an increase of $32.5 million, or 5.5 percent from December 31, Shareholders' equity was $50.3 million at March 31, 2009, an increase of 1.3 percent from the $49.6 million reported at December 31, 2008.Affecting the increase in stockholders’ equity was $410,000 in net income, $19,000 of additional paid in capital from the FAS123R accounting treatment for stock options, and an increase of $233,000 in unrealized gains, net of tax, on available for sale.Period-end common shares outstanding were Operating Statement Total revenue, consisting of net interest income and noninterest income, was $6.3 million for the first quarter 2009, a decrease of $223,000 from the fourth quarter 2008 and a decrease of $390,000 from the first quarter 2008.First quarter 2009 net interest income was $4.5 million a decrease of $631,000, or 12.2 percent from the fourth quarter 2008 and a decrease of $539,000, or 10.6 percent compared to the first quarter 2008. The decrease in net interest income was the results of a 43 basis point decrease in our net interest margin.Net interest margin for the first quarter 2009 was 2.85%, compared to 3.28% for the fourth quarter 2008 and 3.15% in the first quarter 2008.The decrease in net interest margin was primarily due to the 75 basis point reduction in interest rates that occurred in late December 2008.Overall, the prime interest rate dropped 4.0 percent during 2008. We believe that the first quarter will be the low point in our net interest margin due to the rolling off and replacement of CD’s, the implementation of interest rate floors on loans as they renew, the steady increase in local deposits, and less loan price sensitivity in our markets. Noninterest income accounted for approximately 28.3 percent of total revenue. For the first quarter, noninterest income was $1.8 million, up 29.5 percent from the $1.4 million reported in the fourth quarter of 2008, and up 9.1 percent from the $1.6 million reported in the first quarter 2008. Trust and brokerage fees were $868,000, a decrease of 3.0 percent from the first quarter 2008.Currently, Tower Private Advisors manages $601.7 million in combined trust and brokerage assets, a decrease of 0.24 percent from the $603.1 million of combined assets reported for March 31, 2008.Service charges for the Bank were $258,000, a 19.7 percent decrease from the first quarter 2008.The decrease in service charges was related to fees on our HSA accounts.The fee structure was reconfigured on our HSA product, as we eliminated the service charges, but also reduced the interest rates paid on these accounts. Loan broker fees were $138,000, a 126.5 percent increase from the first quarter 2008, due to increased refinancing activity being experienced throughout the country.We sold $5.5 million in securities held for sale during the first quarter, which resulted in a gain on sale of $191,000, an increase from the gain we reported in the first quarter of 2008 of $60,000.These securities were liquidated in order to free up additional funds for further yield opportunities on the investment front. Other fee income increased by $30,000, or 9.8 percent, primarily as the result of an increase in processing revenue for debit/ATM card transaction, sweep dividends, and BOLI (Bank-owned life insurance) income. First quarter noninterest expense decreased $486,000, or 8.9 percent from the first quarter 2008. 75 percent of the decrease, or $364,000, was due to the reduction in force and related actions that took place beginning in the second quarter of 2008.This savings was offset by a $112,000 increase in FDIC premiums due to deposit growth and increased assessment rates.Occupancy and equipment expense decreased by $60,000, due primarily to a reduction in depreciation.Legal and professional increased by $68, 000, primarily from the accrual of additional accounting fees related to testing and audit work related to Sarbanes-Oxley (SOX) requirements.Business development expenses decreased by $54,000 due to a conscious effort on expense savings.Data processing increased by $13,000 as a result of the addition of our ATM network and upgrade of our on-line banking system.Other expense decreased by $124,000 due to a reduction in directors fees, insurance costs, and miscellaneous expenses. ABOUT THE COMPANY Headquartered in Fort Wayne, Indiana, Tower Financial Corporation is a financial services holding company with two subsidiaries: Tower Bank & Trust Company, a community bank headquartered in Fort Wayne; and Tower Trust Company, a state-chartered wealth services firm doing business as Tower Private Advisors.
